Citation Nr: 1453873	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine with canal stenosis.

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity prior to September 6, 2012 and in excess of 20 percent thereafter.

3.  Entitlement to an initial compensable evaluation for a surgical scar of the lower back.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Jan Dils, Attorneys At Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to April 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In September 2012, the Veteran presented sworn testimony at a hearing before RO personnel.  Additionally, in July 2014, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings have been associated with the Veteran's VA claims folder.

The record reveals that the Veteran's claim for entitlement to an initial increased rating for radiculopathy of the right lower extremity was readjudicated by an October 2012 rating decision wherein the RO increased the disability evaluation for the service-connected radiculopathy of the right lower extremity from 10 percent disabling to 20 percent disabling with an effective date of September 6, 2012.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system.

The issues of entitlement to service connection for left thumb and left fifth digit disabilities claimed as secondary to the service-connected low back and radiculopathy of the right lower extremity disabilities as well as entitlement to service connection for erectile dysfunction and a heart condition claimed as secondary to the service-connected low back disability were raised by the Veteran in a statement dated August 2014.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in September 2012 as to his service-connected low back, radiculopathy of the right lower extremity, and scar of the low back disabilities.  Furthermore, at the July 2014 Board hearing, the Veteran indicated that these disabilities have since increased in severity.  Specifically, he testified that he can barely get down to put his socks on or he has another person do it for him due to the pain in his back and numbness in his legs.  See the July 2014 Board hearing transcript, page 11.  He also indicated that he has decreased upper body strength.  Id. at page 12.  Moreover, with regard to his low back scar, he stated that the scar becomes "hot" and that a "pump knot" periodically forms which is painful.  Id. at pgs. 12-15.  
In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected low back disability, radiculopathy of the right lower extremity, and scar of the lower back.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Additionally, the Veteran indicated at the July 2014 Board hearing that he continues to receive treatment from a VA facility for his low back disability.  See the July 2014 Board hearing transcript, pgs. 10-11.  The Board notes that the most recent VA treatment records associated with the claims folder are dated November 2010.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Finally, at the July 2014 Board hearing, the Veteran indicated that his low back and radiculopathy disabilities caused him to stop working.  Further, a VA examination report dated September 2012 documents the Veteran's report that he was a heavy equipment mechanic, and he had to give up two jobs as he had too much difficulty getting up and down and moving around the equipment.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has been raised in the context of his increased rating claims; the issue is properly before the Board.  See Rice v. Shinseki, App. 447 (2009).  Thus, the matter should be remanded to the AOJ for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

3. Request any VA treatment records dated after November 2010 pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.
4. Thereafter, schedule the Veteran for an appropriate VA examination(s) to assess the current severity of the Veteran's service-connected degenerative disc disease of the lumbar spine with canal stenosis, radiculopathy of the right lower extremity, and surgical scar of the lower back.  The electronic claims file, to include any pertinent records contained in the Virtual VA eFolder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.
 
The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

In addition, the examiner must render an opinion as to the current severity of the Veteran's radiculopathy of the right lower extremity, and address whether the Veteran suffers from radiculopathy of the left lower extremity as a manifestation of his low back disability.  The examiner should note the symptomatology attributable to each nerve and comment as to whether the radiculopathy of the right and/or left lower extremities is best described as mild, moderate, or severe incomplete nerve paralysis or complete paralysis.  

As to the low back scar, the examiner should comment on the symptoms as assessed under the rating criteria for scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805, i.e., the location, depth, and size of the scar and any resultant limitations of motion.  

The examiner must also provide an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include the low back disability, radiculopathy of the right lower extremity, and low back scar.  The examiner should interview the Veteran as to his employment and education history.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

5. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include TDIU.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




